By the Court, Sanderson, J.:
A person, otherwise qualified, is not a competent juror unless he has been “ assessed on the last assessment roll of his township or county, on real or personal property, or both, belonging to him, if a resident at the time of the assessment.” (Statutes 1863, p. 630, Sec. 1, Sub. 3.) The case shows that Crow was a resident of Mendocino County at the time the assessment for that county—before the trial of this case—was made, but that he was not on the assessment roll. It follows that he was not a competent juror, and that the Court below did not err in allowing the challenge interposed by the District Attorney.
The second instruction asked on behalf of the defendant, to the effect that if a man takes his own goods from the possession of his bailee, without the knowledge and consent of the latter, such taking is no larceny, was properly refused, for it does not state correctly the principle applicable to the question. If a man takes his own goods from the possession of his bailee, without his knowledge and consent, the taking may or may not be larceny. Whether it is or is not, depends upon the intent vyith which the taking was accomplished. If the goods are taken with intent to charge the bailee with them, the taking becomes felonious. (People v. Stone, 16 Cal. 369.)
The proof as to the ownership of the horses alleged to have been stolen might have been more satisfactory, but we are not prepared to say that it does not sustain the verdict.
Judgment and order affirmed.